Citation Nr: 0310121	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-45 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's 
petition to reopen a previously denied claim for service 
connection for duodenal ulcer disease.

The veteran testified at an RO hearing in September 1997.  A 
copy of the hearing transcript has been associated with 
claims file.

In July 2000, the Board remanded the case to the RO for 
further development.  The case is now before the Board for 
additional appellate consideration.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  In a June 1967 decision, the Board denied the veteran's 
claim for entitlement to service connection for duodenal 
ulcer disease; the veteran was informed of this decision the 
same month but did not file a motion for reconsideration.

3.  Evidence added to the record since the June 1967 Board 
decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.   

4.  There is no competent medical evidence linking duodenal 
ulcer disease to service.


CONCLUSIONS OF LAW

1.  The June 1967 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been received since the 
June 1967 Board decision sufficient to reopen the veteran's 
claim for service connection for duodenal ulcer disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  

3.  Duodenal ulcer disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

The case was remanded to the RO for additional development.  
In response to a July 2000 remand, the RO asked the veteran 
to supply VA test results, which he submitted in November 
2000.  The veteran was also afforded a VA examination in 
October 2001.  In April 2002, the RO readjudicated the issue 
on appeal and issued a supplemental statement of the case 
(SSOC), confirming the denial of service connection on the 
merits, and gave the veteran additional time to supplement 
the record.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's July 2000 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds no prejudice to the appellant in this 
case by proceeding with the adjudication of the issue of 
whether to reopen his claim for service connection for 
duodenal ulcer disease and, if reopened, to decide the 
question of service connection on the merits as VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the Board notes that 
collectively, in a September 1996 statement of the case 
(SOC), SSOCs issued in September 1999 and April 2002, the 
hearing officer's statements, the July 2000 Board remand, and 
various letters to the veteran, VA has advised him of the 
information needed to reopen and to substantiate his service-
connection claim.  The veteran was advised that he needed to 
provide medical evidence showing that the claimed condition 
occurred in or was aggravated by military service and that VA 
would obtain identifiable medical records.  In particular, 
the Board observes that the case was remanded to the RO to 
obtain additional VA treatment records, which have been 
associated with the claims file.  In an April 2002 SSOC and a 
January 2003 letter, VA advised the veteran of the provisions 
of VCAA and the revised regulations, notified him of what 
information VA had already obtained, and asked him to obtain 
private treatment records from Dr. Cardona's Clinic in 
Aguadilla, from St. Catherine's, Holy Family, Comberman and 
Greenpoint Hospitals in Brooklyn, New York, and from Drs. 
Sanchez, Montes, Davis, Levenbook and Valkan, as it was his 
responsibility to provide them.  In a February 2003 response 
to a January 2003 request for private treatment records, the 
veteran's representative advised that the Board the veteran 
does not have any additional medical information to submit, 
that the veteran had been unable to obtain the requested 
private treatment records, which were unavailable, and that 
the veteran wanted the Board to decide the appeal on the 
evidence in the record.  

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service non-VA and VA 
medical records, an October 2001 VA examination report, an RO 
hearing transcript, private physician statements, and other 
lay statements have been associated with the claims file.  
The veteran and his representative have been given the 
opportunity to supplement the record.  A transcript of the 
veteran's testimony at an RO hearing and additional 
statements from the veteran, his brother, comrades, and his 
representative have been associated with the claims file.  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen and 
establish service connection for duodenal ulcer disease.  

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the question of whether to reopen and grant the veteran's 
claim for service connection for duodenal ulcer disease as VA 
has complied to the extent possible with the notice and duty 
to assist provisions of the VCAA.  All of the available 
relevant evidence has been considered.  In this regard, the 
Board observes that VA has made repeated attempts to obtain 
private treatment records, but a February 2003 response by 
the veteran's representative to the Board's January 2003 
letter indicated that such records were no longer available 
and that the veteran wanted the appeal to be decided on the 
evidence of record.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  The veteran also presented testimony at an RO 
hearing on appeal.  Moreover, the veteran and his 
representative submitted additional lay statements and 
arguments.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development for the issue discussed in this 
decision.  As such, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

A.  New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
duodenal ulcer disease.  The requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the New York, New York Regional Office 
first denied a claim for entitlement to service connection 
for a stomach disorder claimed as duodenal ulcer disease in a 
February 1955 rating decision, indicating that the evidence 
did not show that duodenal ulcer disease originated in or was 
aggravated during service or that the condition was present 
and disabling to a degree of 10 percent or more within one 
year of discharge from service.  In that decision, it was 
noted that the veteran was treated for acute catarrhal 
enterocolitis in March 1945; that the separation examination 
did not show gastrointestinal (GI) complaints nor 
abnormalities; and that the first evidence of duodenal ulcer 
disease was on VA examination in May 1954.  By a letter dated 
February 10, 1955, the veteran was notified of the Regional 
Office's action and was advised of his appellate rights, and 
he perfected an appeal to that decision.  On reconsideration, 
in March 1955, the New York, New York Regional Office 
confirmed its earlier denial.  In an April 1955 decision, the 
Board denied service connection for duodenal ulcer disease.  

In January 1963, the veteran sought to reopen his claim for 
service connection for a stomach disorder.  In an October 
1963 rating action, the RO determined that the veteran had 
failed to submit evidence that would warrant reopening his 
claim and advised the veteran of his appellate rights; but no 
appeal was initiated within one year of the notification.  In 
August 1966, the veteran again sought to reopen his claim for 
service connection for a stomach disorder.  In an August 1966 
rating decision, the RO denied a claim for service connection 
for a stomach disorder on the merits.  The veteran was 
notified of this decision and was advised of his appellate 
rights the same month; he perfected an appeal within one year 
of notification.  In a June 1967 decision, the Board denied 
service connection for duodenal ulcer disease.  In May 1992, 
the veteran again sought to reopen his service-connection 
claim.  In a November 1992 rating action, the RO determined 
that new and material evidence sufficient to reopen the 
veteran's claim for service connection for duodenal ulcer 
disease had not been received.  Although the veteran was 
notified of this decision, he was not advised of his 
appellate rights and this decision did not become final.  38 
C.F.R. §§ 3.104(a), 20.1103 (1992).  In March 1996, the 
veteran asked to reopen his service-connection claim for a 
stomach disorder.  In a May 1996 rating decision, the subject 
of this appeal, the RO determined that no new and material 
evidence had been received sufficient to reopen the veteran's 
claim.  The veteran was notified of this decision and was 
advised of his appellate rights the same month; he perfected 
an appeal within one year of notification.

The April 1955 and June 1967 Board decisions are final and 
are not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1100 (2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for duodenal ulcer disease.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

The evidence presented or secured since the last final denial 
of this claim in June 1967 includes: a January 1976 medical 
certificate showing that the veteran has duodenal ulcer 
disease; duplicate copies of service medical records; VA 
treatment records dated after April 1970; an October 2001 VA 
examination report; testimony of the veteran presented at an 
RO hearing in September 1996; and various lay statements from 
the veteran, his brother, comrades, and his representative.  
The Board finds that the October 2001 VA examination report, 
which contains an opinion that the etiology of the veteran's 
duodenal ulcer disease was not related to enterocolitis 
suffered by the veteran in service bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for duodenal ulcer disease is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

B.  Service Connection

The veteran contends that he is entitled to service 
connection for a stomach disorder, claimed as duodenal ulcer 
disease, which he acquired as a result of in-service 
treatment for enterocolitis.  

In general, applicable laws and regulations note that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 101(16) (West 2002); 38 C.F.R. § 
3.1(k) (2002); see also 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as duodenal 
ulcer disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Service medical records show that the veteran was 
hospitalized for five days because of acute enterocolitis in 
March 1945.  During the rest of his period of service, there 
are no complaints or diagnosis of, or treatment for, any GI 
disorder.  There were no complaints of, or findings for, a GI 
condition noted at the time of discharge from active duty.  

In May 1954, the veteran applied for VA hospital treatment, 
claiming that he had had pains in his stomach since January 
1954.  On examination to determine his entitlement to 
hospitalization, a chronic duodenal ulcer was found.  In 
December 1954, the veteran applied for compensation, stating 
that he had had a stomach condition since 1945.  In support 
of this claim, Abner Rosen, M.D. reported that he treated the 
veteran for epigastric pain in October 1954.  In a lay 
statement, the veteran's brother indicated that the veteran 
had continually advised him about stomach trouble.  A June 
1956 VA social worker note reveals complaints of GI pains. 

In August 1966, the veteran reopened his claim for benefits 
by submitting statements from [redacted]
 and [redacted]
, who reported that they knew of the veteran's 
hospitalization in service for stomach pains.  Mr. [redacted]
 
also stated that the veteran had continuing frequent 
treatment for this condition.  In October 1966, Jose N. 
Lopez, associated with a pharmacy, stated that the veteran 
had been a customer since 1947 and that the pharmacy had 
filled prescriptions from different doctors for the 
correction of the digestive system.  In a December 1966 
statement, Arturo L. Echevarria, M.D. reported that he had 
examined the veteran in December 1966 and included the 
veteran's self-reported history of in-service treatment for 
epigastric pain and distress and continuing symptoms in 1946, 
1949 and 1954, when the VA diagnosed the veteran with an 
ulcer.

A March 1971 medical certificate reveals complaints of 
burning sensation in the stomach and symptoms of 
hyperacidity.  A January 1972 medical certificate from Hiram 
Luigi indicates that the veteran received treatment for 
duodenal ulcer disease.  In a March 1976 statement, Jose T. 
Velazquez Rivera, M.D. reported that the veteran had suffered 
from duodenal ulcer disease since 1972; that the veteran used 
antacids but his condition had worsened lately; that he did 
not tolerate food; and that he complained of flatulence.  The 
impression was duodenal ulcer versus dyspepsia.  A July 1976 
medical certificate reveals that the veteran reported having 
a peptic ulcer since 1954 and the impression included peptic 
ulcer.

An August 1976 VA record reveals complaints of severe gastric 
burning and pain radiating to the back.  A September 1976 VA 
record reflects that the veteran reported suffering some 
gastric problems while in service.  The assessment was that 
the veteran was somewhat apprehensive, showing some 
discomfort because of negative decisions about his pension 
claims.  August 1977 VA records show complaints of difficulty 
with digestion, an assessment of gastric condition, and a 
negative endoscopy.  An April 1980 VA treatment record 
reveals that a GI series was negative and the assessment was 
most likely gastritis, which was responding to therapy.  In 
December 1982, the veteran complained of moderate to severe 
stomach pain and the diagnostic impressions were hematura and 
hiatal hernia.  In May 1992, the veteran complained of 
abdominal discomfort and the diagnoses included gastritis.  
In July 1992, the veteran reported a burning sensation in the 
abdomen and epigastric pain.  The diagnoses included 
gastritis.  

A February 1996 private physician statement reveals that the 
veteran had been treated in his office since January 1982 for 
disturbances of the digestive tract, painful back syndrome, 
urinary tract and ear infections, thoracic pain, vertigo and 
imbalance.  His principal pathologic conditions were stomach 
and digestive tract disturbances.  The veteran was taking 
Prisolec and/or Axid or Zantac for Pirosis and gastritis.

At a September 1997 RO hearing, the veteran testified that he 
was hospitalized for about one week with stomach problems, 
soon thereafter he was transferred to California and then to 
the Philippines, where he continued to take medications and 
be treated in sickbay for stomach problems.  The veteran 
indicated that when he was discharged in March 1946, he was 
still suffering from a stomach condition and that he was 
treated two or three months after his discharge by Dr. 
Cardona in Aguadilla, who treated him for four or five 
months.  He stated that he was also treated by Dr. Ramirez.  
In 1948, the veteran moved to the United States, where he 
continued his treatment.  First, he visited the Comberman 
Hospital; then he was treated by Drs. Lopez and Rosenberg and 
at the Greenpoint Hospital.  When he went to the VA hospital, 
he was diagnosed with an ulcer.  Dr. Rosenberg recommended 
that he returned to Puerto Rico, as it was less stressful 
there.  The veteran testified that he went back to Puerto 
Rico 1961, where Dr. Ramirez hospitalized him for stomach 
problems in Mayaguez for about two weeks.  He indicated that 
he was being treated at the Mayaguez VA clinic and by a local 
physician and that he took Maalox, Zantac and Pepcid to help 
alleviate his stomach problems and followed a restricted 
diet.  The veteran testified that he had a burning feeling in 
his stomach all the time, more so at night and early in the 
morning, with an imbalance between constipation and diarrhea.  
He indicated that the clinics run by Drs. Cardona and Ramirez 
no longer existed.  The veteran contends that the food he ate 
while on active duty in Louisiana in 1945 was the beginning 
of his stomach problems, which have continued since service.  
The hearing officer gave the veteran additional time to 
submit evidence.

At the time of VA treatment in March 1998, the veteran 
reported stomach pain and a burning sensation with a history 
of peptic ulcer disease.  The diagnoses included peptic ulcer 
disease.  A December 1998 record reflects that an upper 
endoscopy showed a small hiatal hernia and probable irritable 
bowel syndrome.  A July 2000 VA record shows treatment for 
gastritis secondary to non-steroidal anti-inflammatory drugs 
(NSAIDs).

At an October 2001 VA examination, the examiner's review of 
the claims file and treatment records indicated that the 
veteran had an in-service history of acute enterocolitis, 
cause undetermined, diagnosed in March 1945; that he was 
diagnosed with chronic duodenal ulcer disease in May 1954; 
that he is treated at the Mayaguez VA Outpatient Clinic for 
gastroesophageal reflux disease, arterial hypertension, 
hyperlipidemia, polycythemia vera, chronic gastritis, status 
post H. Pylori treatment, benign prostatic hypertrophy and 
nephrolithiasis.  The veteran was treated at the emergency 
room on several occasions with GI complaints, for example, in 
March 1998 (peptic ulcer disease) and in December 1998 (small 
hiatal hernia rule out irritable bowel syndrome).  A May 1954 
GI series report reflects a clinical history of pain in 
stomach since January 1954 with an impression of gastric 
ulcer.  The report reveals marked deformity of duodenal bulb 
with an impression of chronic duodenal ulcer.  A September 
1976 GI series reveals prolapse gastric mucosa.  An August 
1977 gastroscopy note reflects a negative study.  The veteran 
denied diarrhea, vomiting, hematemesis or melena.  He 
complained of chronic constipation and mid-abdominal pain 
radiating to the epigastric area associated with severe 
heartburn and nausea relieved after meals.  On examination, 
the veteran was well nourished, well developed and in no 
apparent acute distress.  The veteran's abdomen was soft and 
depressible with normal peristalsis.  A March 1994 upper GI 
series was reported as normal.  The diagnosis was duodenal 
ulcer disease and chronic gastritis.  The examiner opined 
that it is not at least as likely as not that the veteran's 
duodenal ulcer disease (diagnosed 1954) had its etiology in-
service when the diagnosis of enterocolitis was made in 1945 
(nine years before).  

Based upon the evidence of record, the Board finds 
entitlement to service connection for duodenal ulcer disease 
is not warranted.  

The veteran does have a current medical diagnosis of duodenal 
ulcer disease.  Thus, the veteran satisfies the first element 
of a claim, that is, a current disability.  Even so, the fact 
remains that the record is completely devoid of any pertinent 
symptoms or findings concerning duodenal ulcer for more than 
nine years after service.  

Service medical records show no complaint or diagnosis of, or 
treatment for, duodenal ulcer disease.  As the October 2001 
VA examiner stated, service medical records show that the 
veteran was hospitalized in Louisiana in March 1945, when he 
complained of severe abdominal pain that awoke him from 
sleep.  There was no vomiting or nausea and only one bowel 
movement.  When asked where his pain was, the veteran pointed 
to his upper abdomen.  On physical examination, the veteran's 
abdomen was slightly distended with tenderness in both lower 
quadrants.  He had a negative rectal examination.  The 
impression was ruptured retrocecal appendix.  The veteran was 
admitted for observation and was discharged five days later 
with a diagnosis of enterocolitis, acute cause undetermined.  
Post-service treatment records do not show purported 
treatment for duodenal ulcer disease until 1954, more than 
nine years after service.  Even then it appeared to be linked 
to stress and later to NSAIDs.

Some of the medical evidence of record appears to indicate a 
history of duodenal ulcer disease beginning in service in 
1944 or 1945, based on the veteran's self-reported history.  
The Board observes that none of the physicians who saw the 
veteran, except the October 2001 the examiner, reviewed his 
claims file.  None of the statements or reports indicates the 
basis of the claimed history of continuing symptomatology 
except the veteran's own statements.  Mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The veteran 
testified that he sought continuing treatment while in 
service after his March 1945 hospitalization for 
enterocolitis, but the records shows no complaints or 
treatment for stomach problems after March 1945.  Moreover, 
the record indicates that the veteran's history changed over 
time, with the period of supposed symptomatology changing at 
times.  The Board finds that none of these statements or 
reports is a definite opinion as to the question of whether 
the veteran has duodenal ulcer disease causally related to 
military duty.  The Board is not bound to accept medical 
opinions or conclusions, which are based on a history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the various medical 
statements and reports, suggesting a history of continuing 
duodenal ulcer disease symptomatology and suggesting a link 
between it and service, to be unpersuasive since the basis 
appears to be the veteran's self-reported history and various 
post-service radiological studies found no evidence of 
duodenal ulcer disease until many years after service.  None 
of the statements provide a rationale or explanation for the 
information stated except for the veteran's self-reported 
history.  As such, any such statements are speculative in 
nature.  Thus, a nexus between any post-service duodenal 
ulcer disease and service connection is not established.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.

In contrast, the Board finds the October 2001 VA examiner's 
opinion more persuasive.  After a thorough review of the 
claims file and treatment records, the October 2001 VA 
examiner opined that the veteran's duodenal ulcer disease was 
not etiologically related to service as it was not related to 
his in-service enterocolitis and was diagnosed nine years 
following service discharge.  

The only remaining evidence the veteran has submitted that 
supports his claim is his brother's, comrades and own 
statements and testimony.  The veteran testified that the 
symptoms he now experiences had their onset with his March 
1945 hospitalization or as early as 1944, while in service.  
They, as laypersons, with no apparent medical expertise or 
training, are not competent to comment on the presence, or 
etiology, of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu, 2 Vet. App. at 494-95.  Thus, the lay 
statements do not establish the required evidence needed.

Therefore, in the absence of competent medical evidence 
confirming that the veteran incurred duodenal ulcer disease 
in service, that such was manifest to a compensable degree 
(10 percent) within one year following his release from 
active duty, or that it was related to service, the veteran's 
claim must be denied.

Hence, the Board finds that the preponderance of the evidence 
is against the claim for service connection for duodenal 
ulcer disease, and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2002) (as amended by 66 Fed. Reg. at 45,630); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim must be denied.




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for duodenal ulcer 
disease has been submitted and the claim is reopened.

Service connection for duodenal ulcer disease is denied.



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

